DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1 – 10 are currently pending in this application. 
	Claims 1-3 and 7-8 are amended as filed on 10/07/2021.
	Claims 9-10 are new as filed on 10/07/2021.

EXAMINER’S AMENDMENT
The application has been amended as follows: 
Claim 8:
	A non-transitory storage medium 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 8 is rejected under 35 U.S.C. 101 as the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:
	With respect to claim 8, it is directed towards a “program for causing a computer to function”.  This claim is directed towards software per se as the claim is directed specifically towards computer software, as opposed to a device that performs a function based on computer software.  Even though the claim mentions that there is a computer present, the computer is not part of the claim, rather, it is a generic device in which the program is meant to operate.  More specifically, the claim is directed to a program for causing a computer to function, which implies that the computer that will function a certain way is not part of the claim, but is the intended use of the claimed subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Croak et al. (Patent No. US 7,995,464 B1), hereinafter Croak, in view of Karthikeyan et al. (Pre-Grant Publication No. US 2018/0191606 A1), hereinafter Karthikeyan.

2.	With respect to claims 1 and 7-8, Croak taught a network control device (column 4, lines 32-48, where the server is a network control device) comprising: a communication quality requirement derivation unit configured to derive, for a specific service session between a server and a terminal, a communication quality requirement to be satisfied between the server and the terminal based on a requested quality of experience of the specific service session (column 4, lines 19-31, where the client is the terminal and the CCE utilizes VOIP severs for the communication in accordance with 
	However, while Croak did teach monitoring QoS/OoE for a specific route and the associated sessions over said rout, Croak did not explicitly state monitoring QoS/OoE for a specific session among a plurality of established service sessions, wherein at least one of the plurality of established service sessions remains on the first communication route, and switching to the different routes.  On the other hand, Karthikeyan did teach monitoring QoS/OoE for a specific session among a plurality of established service sessions, wherein at least one of the plurality of established service sessions remains on the first communication route, and switching to the different routes (0008, where the monitoring can be seen in 0017 and the plurality of sessions can be seen in 0072).  Both of the systems of Croak and Karthikeyan are directed towards managing QoS/QoE in a communication and therefore, it would have been obvious to a person having 

3.	As for claim 3 and 10, they are rejected on the same basis as claims 1 and 7 (respectively).  In addition, Croak taught wherein the communication quality requirement derivation unit derives the communication quality requirement to be satisfied between the server and the terminal by multiplying the communication quality requirement by a safety factor (0002, where the QoE is a measure of security, which is a safety factor under broadest reasonable interpretation and the multiplying step is arbitrary as it could simply be a value multiplied by the value of 1).

4.	As for claim 4, it is rejected on the same basis as claim 1.  In addition, Croak taught wherein the control unit is configured to divert a communication route used for the specific service session to a detour route set in advance (column 4, lines 32-48, wherein the best alternative route is the detour route).

5.	As for claim 5, it is rejected on the same basis as claim 1.  In addition, Croak taught wherein the control unit is configured to instruct a network device that accommodates the server and the terminal to set a priority transfer class in a packet to be transmitted between the server and the terminal for the specific service session (0072 & 0051, where the prioritized flows represent the priority transfer class).

.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Croak, in view of Karthikeyan, and in further view of Wang et al. (Pre-Grant Publication No. US 2018/0041788 A1), hereinafter Wang.

7.	As for claims 2 and 9, they are rejected on the same basis as claims 1 and 7 (respectively).  However, Croak did not explicitly state wherein the communication quality requirement derivation unit generates a predetermined mapping function between a first plurality of communication qualities and a second plurality of quality-of-experience levels, the predetermined mapping function including a mapping relationship for each of the first plurality of communication qualities including the communication quality to the second plurality of quality-of-experience levels; and inputs a requested quality of experience for the specific service session to the predetermined mapping function to derive the communication quality requirement to be satisfied between the server and the terminal.
.




Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L GREENE whose telephone number is (571)270-3730. The examiner can normally be reached Monday - Thursday, 10:00am - 4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH L GREENE/Primary Examiner, Art Unit 2452